Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scott Thornton on 1/13/2021.

The application has been amended as follows: 

Claim 1, Lines 2-11: “the said…support base” has been changed to --said top end to said bottom end;
an adjustable fastener slidably attached within said hollow slot of said slide rail, where said adjustable fastener is a hand tightenable nut and bolt assembly, said bolt of said adjustable fastener configured to be attached to a barbecue lid; and
a shaped support base hingedly attached to said bottom end of said slide rail, said support base consisting of a rounded tab, a footer, and a hook-and-loop fastening system attached to the bottom of the said shaped support base configured to functionally interact with a barbecue grill to hold the barbecue lid of the grill open--.

Claim 7, Line 1: “the said” has been changed to --said--.
Claim 8, Line 1: “the said” has been changed to --said--.
Claim 9, Line 1: “the said” has been changed to --said--.
Claim 10, Line 1: “the said” has been changed to --said--.

Claim 11, Lines 2-11: “the said…support base” has been changed to --said top end to said bottom end;

a shaped support base hingedly attached to said bottom end of said slide rail, said support base consisting of a rounded tab, a footer, and a magnetic fastening system attached to the bottom of the said shaped support base configured to functionally interact with a barbecue grill to hold the barbecue lid of the grill open--.

Claim 16, Line 1: “the said” has been changed to --said--.
Claim 17, Line 1: “the said” has been changed to --said--.
Claim 18, Line 1: “the said” has been changed to --said--.
Claim 19, Line 1: “the said” has been changed to --said--.

Claim 20, Lines 1-18: “lid… height” has been changed to --lid of a barbecue grill in place with a barbecue lid holder, said holder comprising:
a slide rail having a top end, a bottom end, and a hollow slot extending from said top end to said bottom end;
an adjustable fastener slidably attached within said hollow slot of said slide rail, where said adjustable fastener is a hand tightenable nut and bolt assembly, said bolt of said adjustable fastener configured to be attached to a barbecue lid; and
a shaped support base hingedly attached to said bottom end of said slide rail, said support base consisting of a rounded tab, a footer, and a magnetic or a hook-and-loop fastening system attached to the bottom of the said shaped support base, said method comprising the steps of:
a. securing said fastening system of said support base on said barbecue grill where said support base may remain in place;
b. adjusting a height and an angle of said lid to a desired position; and
c. securing said lid in place by securing said adjustable fastener to said slide rail by hand tightening said nut and bolt assembly when the desired position--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/13/2021